                  Case 20-12522-JTD       Doc 2984     Filed 06/24/21    Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 11

MALLINCKRODT PLC, et al.,                                 Case No. 20-12522 (JTD)

                               Debtors.                   (Jointly Administered)


                                     NOTICE OF SERVICE

         I hereby certify that on June 23, 2021, The Express Scripts Entities First Set of Requests

for Production to The Debtors were served via email upon the following counsel of record:

Mark D. Collins                                      George A. Davis
Robert J. Stearn, Jr.                                George Klidonas
Michael J. Merchant                                  Andrew Sorkin
Amanda R. Steele                                     Anupama Yerramalli
Robert C. Maddox                                     Latham & Watkins LLP
Brendan J. Schlauch                                  1271 Avenue of the Americas
Richard, Layton & Finger, P.A.                       New York, New York 10020
One Rodney Square                                    Email: george.davis@lw.com
920 N. King Street                                   Email: george.klidonas@lw.com
Wilmington, DE 19801                                 Email: andrew.sorkin@lw.com
Email: collins@rlf.com                               Email: anu.yerramalli@lw.com
Email: stearn@rlf.com
Email: merchant@rlf.com                              Jeffrey E. Bjork
Email: steele@rlf.com                                Latham & Watkins LLP
Email: maddox@rlf.com                                355 South Grand Avenue, Suite 100
Email: schlauch@rlf.com                              Los Angeles, California 90071
                                                     Email: jeff.bjork@lw.com

                                                     Jason B. Gott
                                                     Latham & Watkins LLP
                                                     330 North Wabash Avenue, Suite 2800
                                                     Chicago, Illinois 60611
                                                     Email: jason.gott@lw.com


         I hereby further certify that on June 24, 2021, this Notice of Service was served via

CM/ECF upon all counsel of record.




{A&B-00743284-}
                  Case 20-12522-JTD   Doc 2984    Filed 06/24/21   Page 2 of 2




                                                  /s/ Christopher F. Cannataro
OF COUNSEL:                                      John M. Seaman (#3868)
                                                 Christopher F. Cannataro (#6621)
Michael J. Lyle, Esq. (pro hac vice)             ABRAMS & BAYLISS LLP
Eric C. Lyttle, Esq. (pro hac vice)              20 Montchanin Road, Suite 200
Meghan A. McCaffrey, Esq. (pro hac vice)         Wilmington, DE 19807
QUINN EMANUEL URQUHART &                         Telephone: (302) 778-1000
SULLIVAN, LLP                                    Facsimile: (302) 778-1001
1300 I Street NW, Suite 900                      seaman@abramsbayliss.com
Washington, DC 20005                             cannataro@abramsbayliss.com
Telephone: (202) 538-8000
Facsimile: (202) 538-8100                        Attorneys for Accredo Health Group,
mikelyle@quinnemanuel.com                        Curascript, Inc. (d/b/a Curascript, SD),
ericlyttle@quinnemanuel.com                      Express Scripts Holding Company,
meghanmccaffrey@quinnemanuel.com                 Express Scripts, Inc., and United
                                                 BioSource Corp. n/k/a United BioSource
K. John Shaffer, Esq. (pro hac vice)             LLC
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
865 S. Figueroa Street, 10th Floor
Los Angeles, CA 90017
Telephone: (213) 443-3667
Facsimile: (213) 443-3100
johnshaffer@quinnemanuel.com

Dated: June 24, 2021




{A&B-00743284-}                             2
